United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3857
                                   ___________

Willard Edward More, III,               *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the Northern
      v.                                * District of Iowa.
                                        *
Child Support Recovery,                 *       [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: June 22, 2010
                                Filed: July 6, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Willard More appeals the district court’s1 dismissal of his complaint alleging
that a 1982 state court order improperly established his paternity and ordered child
support payments and seeking DNA testing and a hearing to disprove paternity and
the recovery of child support previously paid. The district court concluded that
More’s complaint was barred by the Rooker-Feldman2 doctrine. Reviewing that

      1
       The HONORABLE LINDA R. READE, Chief Judge of the United States District
Court for the Northern District of Iowa.
      2
       D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust
Co., 263 U.S. 413 (1923).
determination de novo, we agree. See Riehm v. Engelking, 538 F.3d 952, 964 (8th
Cir. 2008) (standard of review). The Rooker-Feldman doctrine “applies to cases
brought by state-court losers complaining of injuries caused by state-court judgments
. . . and inviting review and rejection of those judgments.” Exxon Mobil Corp. v.
Saudi Basic Ind. Corp., 544 U.S. 280, 284, 287 (2005). The doctrine precludes
federal claims that would succeed “only to the extent that the state court wrongly
decided the issues before it.” Johnson v. City of Shorewood, Minn., 360 F.3d 810,
818 (8th Cir. 2004) (quotation omitted); see Ballinger v. Culotta, 322 F.3d 546, 548-
49 (8th Cir. 2003) (barring federal review of state court custody determination).

       In dismissing the action, the district court observed that “the plaintiff’s
recourse, if any, is through either the appeals courts, which include the appellate
courts of Iowa and the United States Supreme Court, or a new action commenced in
the Iowa District Court for Linn County.” As this acknowledged that a collateral
attack on the 1982 order may not be precluded as a matter of state law, we clarify that
the complaint is dismissed without prejudice. Cf. Fielder v. Credit Acceptance Corp.,
188 F.3d 1031, 1036 n.3 (8th Cir. 2004). As clarified, the judgment of the district
court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-